UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-15165 MONKEY ROCK GROUP, INC. (Exact Name of Registrant in its Charter) Delaware 98-0208402 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) P.O. Box 1030 Sturgis, SD 57785 (Address of Principal Executive Offices)(Zip Code) (877) 523-4070 Registrant’s Telephone Number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Noý As ofNovember 22, 2010, there were16,332,572shares outstanding of the registrant’s common stock TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited). 1 Balance Sheets – As of September 30, 2010 (Consolidated) (Unaudited) and November 30, 2009 1 Statements of Operations – Three Months Ended September 30, 2010 (Consolidated), Three Months Ended September 30, 2009, Nine Months Ended September 30, 2010 (Consolidated), Period from June 5, 2009 (Inception) to September 30, 2009 and One Month Ended December 31, 2009 (Unaudited) 2 Statements of Cash Flows – September 30, 2010 (Consolidated), Period from June 5, 2009 (Inception) to September 30, 2009 and One Month Ended December 31, 2009 (Unaudited 3 Notes to Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. (Removed and Reserved). 18 Item 5. Other Information. 18 Item 6. Exhibits. 18 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Monkey Rock Group, Inc. and Subsidiary Balance Sheets September 30, 2010(Consolidated) (Unaudited) November 30, Assets Current Assets Cash $ $ Accounts receivable - Inventory Due from licensee - Prepaid expenses Total Current Assets Property & Equipment Liquor License Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Sales tax payable - Accrued interest payable - related party Accrued interest payable Notes payable - related party Note payable Total Current Liabilities Stockholders' Deficit Preferred stock, $0.0001 par value, 20,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 750,000,000 shares authorized; 15,880,786 and 8,760,472 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements 1 Monkey Rock Group, Inc. and Subsidiary Statement of Operations (Unaudited) Three Months Ended September 30, 2010 (Consolidated) Three Months Ended September 30, Nine Months Ended September 30, 2010 (Consolidated) June 5, 2009 (Inception) to September 30, One Month Ended December 31, Revenue $ Cost of revenue - Gross Profit Operating Expenses General and administrative Total Operating Expenses Loss from Operations ) Other Income (Expense) Interest expense ) - ) - - Other expense ) - ) - - Other income - Total Other Income (Expense) ) - ) - - Net Loss $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to financial statements 2 Monkey Rock Group, Inc. and Subsidiary Statement of Cash Flows (Unaudited) September 30, 2010 (Consolidated) June 5, 2009 (Inception) to September 30, One Month Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Shares issued for services rendered - - Changes in operating assets and liabilities: (Increase)/Decrease in: Accounts receivable ) - - Inventory ) - Prepaid expenses ) Due from joint venture ) - - Increase/(Decrease) in: Accounts payable and accrued liabilities ) Accrued interest payable - related party - - Accrued interest payable - - Net Cash Used In Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property & equipment ) ) - Purchase of liquor license - ) - Net Cash Used in Investing Activities ) ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - related party - Proceeds from notes payable - - Repayments of notes payable - related party ) - ) Proceeds from issuance of member units - - Proceeds from issuance of common stock - - Net Cash Provided By (Used In) Financing Activities ) Net Increase (Decrease) in Cash ) Cash - Beginning of Period - Cash - End of Period $ $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash paid during the period for: Income taxes $
